                                          Case 3:18-cv-06743-SK Document 132 Filed 07/13/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MARIA ANDRADE, et al.,
                                   7                                                        Case No. 18-cv-06743-SK
                                                           Plaintiffs,
                                   8
                                                 v.                                         ORDER REGARDING PLAINTIFF'S
                                   9                                                        MOTIONS FOR LEAVE TO AMEND
                                         AMERICAN FIRST FINANCE, INC., et                   AND TO DISMISS COUNTERCLAIM
                                  10     al.,
                                                                                            Regarding Docket Nos. 124, 125
                                  11                       Defendants.

                                  12          Now before the Court are Maria Andrade’s motions for leave to amend her complaint and
Northern District of California
 United States District Court




                                  13   to dismiss the newly filed counterclaim by Defendants American First Finance, Incorporated

                                  14   (“AFF”) and Ahmad Fayez Al Rawashdeh. The Court finds these motions suitable for disposition

                                  15   without oral argument and thus VACATES the hearing scheduled for July 27, 2020. See N.D.

                                  16   Civ. L.R. 7-1(b).

                                  17          After the arbitration issue was resolved, the Court set a case management conference and

                                  18   informed the parties that they should be prepared to schedule deadlines up to and including trial.

                                  19   (Dkt. No. 113.) The parties filed a joint case management statement on April 27, 2020 in which

                                  20   Andrade stated that she had no plans to amend her Complaint at that time and stated that she

                                  21   disagreed with Defendants’ position that she was required to amend her complaint to omit the

                                  22   allegations related to Plaintiff Shaun Calkins. (Dkt. No. 114 at p. 7.) Defendants stated their

                                  23   intent to amend their answers and requested fourteen days to do so. Defendants did not mention

                                  24   any intention to allege additional affirmative defenses or to add a counterclaim. (Id.)

                                  25          On May 5, 2020, after the case management conference, the Court set all remaining

                                  26   deadlines for the case from the close of discovery through trial. (Dkt. No. 117.) On May 8,

                                  27   Defendants AFF and Rawashdeh (collectively, “Defendants”) filed an amended answer which

                                  28   included a number of new affirmative defenses and a counterclaim against Andrade for breach of
                                           Case 3:18-cv-06743-SK Document 132 Filed 07/13/20 Page 2 of 4




                                   1   contract. (Dkt. No. 118.) Defendants allege, in support of their counterclaim, the following four

                                   2   allegations:

                                   3                   1.      Andrade entered into a Security Agreement (the “Security
                                                       Agreement”), which was assigned to AFF and which AFF has the
                                   4                   right to enforce, to finance the purchase of certain furniture identified
                                                       in the invoice.
                                   5
                                                       2.     AFF and all others with current or former interests have
                                   6                   performed all of their obligations under the Security Agreement.
                                   7                   3.    Andrade has defaulted under the terms of the Security
                                                       Agreement by, among other things, failing to make payments when
                                   8                   due. As such, Andrade has materially breached her Security
                                                       Agreement with AFF.
                                   9
                                                       4.     AFF has been damaged by Andrade’s default under the
                                  10                   Security Agreement as Andrade currently owes monies under the
                                                       Security Agreement in an amount in excess of $500, plus interest, late
                                  11                   charges, fees, and costs.
                                  12   (Id.)
Northern District of California
 United States District Court




                                  13           Andrade moves to dismiss this counterclaim as too vague. A motion to dismiss is proper

                                  14   under Federal Rule of Civil Procedure 12(b)(6) where the pleadings fail to state a claim upon

                                  15   which relief can be granted. On a motion to dismiss under Rule 12(b)(6), the Court construes the

                                  16   allegations in the complaint in the light most favorable to the non-moving party and takes as true

                                  17   all material allegations in the complaint. Sanders v. Kennedy, 794 F.2d 478, 481 (9th Cir. 1986).

                                  18   Even under the liberal pleading standard of Rule 8(a)(2), “a plaintiff’s obligation to provide the

                                  19   ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

                                  20   formulaic recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v.

                                  21   Twombly, 550 U.S. 544, 555 (2007) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). Rather,

                                  22   a plaintiff must instead allege “enough facts to state a claim to relief that is plausible on its face.”

                                  23   Id. at 570.

                                  24           While Defendants could have stated their counterclaim with more clarity, given Andrade’s

                                  25   allegations regarding the Security Agreement, it is clear that Andrade is aware of the agreement to

                                  26   which Defendants refer. Therefore, the Court DENIES Andrade’s motion to dismiss.

                                  27           Andrade also moves for leave to amend her complaint. Rule 15 of the Federal Rules of

                                  28   Civil Procedure provides that “leave shall be freely given when justice so requires.” See Fed. R.
                                                                                           2
                                             Case 3:18-cv-06743-SK Document 132 Filed 07/13/20 Page 3 of 4




                                   1   Civ. P. 15(a); see also, e.g., Chodos v. West Publishing Co., 292 F.3d 992, 1003 (9th Cir. 2002)

                                   2   (leave to amend granted with “extreme liberality”). Leave to amend is thus ordinarily granted

                                   3   unless the amendment is futile, would cause undue prejudice to the defendants, or is being sought

                                   4   by the plaintiff in bad faith or with a dilatory motive. Foman v. Davis, 371 U.S. 178, 182 (1962);

                                   5   Eminence Capital LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003). Defendants argue

                                   6   that Andrade should not be given leave to amend because the case deadlines have already been set.

                                   7   However, the Court notes that after the deadlines were set, Defendants amended their answer to

                                   8   allege additional affirmative defenses and to add a new counterclaim, none of which Defendants

                                   9   discussed before the deadlines were set. Therefore, in the interests of fairness, the Court

                                  10   GRANTS Andrande’s motion for leave to amend and will amend the schedule for both parties to

                                  11   address the new allegations. Andrade must file her amended complaint by July 17, 2020.

                                  12   Defendants may respond by August 7, 2020.
Northern District of California
 United States District Court




                                  13           Therefore, the Court FURTHER ORDERS that the case management conference

                                  14   scheduled for July 20, 2020 is continued to August 17, 2020. The parties shall meet and confer by

                                  15   video conference to discuss a new case schedule in light of the amended complaint and amended

                                  16   answer. The Court encourages the parties to communicate with each other and only raise disputed

                                  17   issues with the Court on which the parties truly disagree. For example, in the joint case

                                  18   management statement filed on April 27, 2020, the parties provided two descriptions of the facts

                                  19   of the case, one from Andrade and one from Defendants. But the parties repeated the essentially

                                  20   the same facts:

                                  21                     Plaintiff: Plaintiff Maria Andrade and the proposed class purchased
                                                         furniture from retailer stores. Each consumer's purchase was financed
                                  22                     by Defendant American First Finance, Inc. . . .
                                  23                     Defendants: Plaintiff Maria Andrade and the proposed class allege
                                                         they purchased furniture from retailer stores. Plaintiff alleges that
                                  24                     each consumer’s purchase was financed by Defendant American First
                                                         Finance, Inc.
                                  25
                                       ///
                                  26
                                       ///
                                  27
                                       ///
                                  28
                                                                                          3
                                          Case 3:18-cv-06743-SK Document 132 Filed 07/13/20 Page 4 of 4




                                   1   (Dkt. No. 114.) The parties shall file their further joint case management conference by no later

                                   2   than August 10, 2020.

                                   3          IT IS SO ORDERED.

                                   4   Dated: July 13, 2020

                                   5                                                   ______________________________________
                                                                                       SALLIE KIM
                                   6                                                   United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        4
